                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

     ROBERT G. MODRALL,                            )
                                                   )         Case No. 1:19-cv-250
           Plaintiff,                              )
                                                   )         Judge Travis R. McDonough
     v.                                            )
                                                   )         Magistrate Judge Christopher H. Steger
     U.S. DEPARTMENT OF EDUCATION,                 )
                                                   )
           Defendants.                             )


                                                ORDER



          Plaintiff Robert Modrall filed his complaint in this action on September 3, 2019, as well

 as a motion to proceed in forma pauperis.1 (Docs. 1, 2.) On May 6, 2020, United States

 Magistrate Christopher H. Steger filed his report and recommendation (Doc. 10) pursuant to 28

 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). Magistrate Judge Steger

 recommended that this action be dismissed without prejudice and that Plaintiff’s application to

 proceed be denied as moot. (Id.) On May 20, 2020, Plaintiff filed objections to the report and

 recommendation (Doc. 12). For the following reasons, the Court will ACCEPT and ADOPT

 the report and recommendation (Doc. 10) pursuant to 28 U.S.C. § 636(b)(1), and ORDER that

 the action be DISMISSED WITHOUT PREJUDICE.



 1
   This is not Modrall’s first time filing a case in this Court. Rather, Modrall has filed numerous
 cases, all of which have been dismissed for failure to state a claim. (See Doc. 1 in Case No.
 3:20-mc-33.) On May 19, 2020, based on Plaintiff’s repeated “frivolous and harassing litigation
 in this Court,” Chief United States District Court Judge Pamela Reeves entered an a permanent
 injunction against Plaintiff, placing certain filing restrictions of him, as well as restrictions on his
 interactions with the Court and its employees. (See id.)




Case 1:19-cv-00250-TRM-CHS Document 13 Filed 05/26/20 Page 1 of 4 PageID #: 122
        I.      BACKGROUND

        As Magistrate Judge Steger noted In his report and recommendation, Plaintiff’s

 complaint references approximately twenty different statutes, as well as the First, Fifth, Sixth,

 and Fourteenth Amendments to the United States Constitution. In addition to the United States

 Department of Educaiton, the complaint names Adele Rapport and Leticia Soto as defendants but

 fails to include any specific allegations about them. Rather, as Magistrate Judge Steger

 summarized, Plaintiff alleges that he has produced evidence of criminal misconduct undertaken

 by former President Barak Obama, former United States Senator Bob Corker, and others.

 Plaintiff further alleges that he has applied for asylum in France, and, after fleeing “atrocity

 crimes of the Obama administration,” he was tortured by the French government. In addition to

 these allegations, Plaintiff attached numerous exhibits to his complaint, referencing, among other

 things, numerous federal lawsuits, judicial misconduct complaints, police reports, and charges

 filed with the Equal Opportunity Employment Commission. Relying on these these exhibits and

 his allegations, Plaintiff seeks, among other things, an injunction against the United States

 Department of Education and admission to Princeton University and Cornell Law School.

        Although Plaintiff has objected to Magistrate Judge Steger’s report and recommendation,

 Plaintiff’s objection fails to clarify his allegations or specify how his allegations state a claim for

 relief. (See generally Doc. 12.) Additionally, the Court’s independent review of Plaintiff’s

 complaint and Magistrate Judge Steger’s report and recommendation confirms that the

 background set forth in the report and recommendation, including the summary of Plaintiff’s

 allegations, is accurate. Accordingly, for the purposes of reviewing Plaintiff’s objections to

 Magistrate Judge Steger’s report and recommendation, the Court ADOPTS BY REFERENCE

 the factual and procedural background set forth in the report and recommendation (Doc. 10).




                                     2
Case 1:19-cv-00250-TRM-CHS Document 13 Filed 05/26/20 Page 2 of 4 PageID #: 123
         II.     STANDARD OF REVIEW

         The Court must conduct a de novo review of those portions of the report and

 recommendation to which objections are made and may accept, reject, or modify, in whole or in

 part, the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1). Although the

 Court is required to engage in a de novo review of specific objections, if the objections merely

 restate the arguments asserted in Plaintiff’s earlier motion, which were addressed by the

 magistrate judge’s report and recommendation, the Court may deem those objections waived.

 See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). “A general objection, or

 one that merely restates the arguments previously presented is not sufficient to alert the court to

 alleged errors on the part of the magistrate judge.” Id. “An ‘objection’ that does nothing more

 than state a disagreement with a magistrate’s suggested resolution, or simply summarizes what

 has been presented before, is not an ‘objection’ as that term is used in this context.” Id. The

 Sixth Circuit has also explained that:

         A general objection to the entirety of the magistrate’s report has the same effects
         as would a failure to object. The district court’s attention is not focused on any
         specific issues for review, thereby making the initial reference to the magistrate
         useless. The functions of the district court are effectively duplicated as both the
         magistrate and the district court perform identical tasks. This duplication of time
         and effort wastes judicial resources rather than saving them, and runs contrary to
         the purposes of the Magistrates Act.

 Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also Cole v.

 Yukins, 7 F. App’x 354, 356 (6th Cir. 2001) (“The filing of vague, general, or conclusory

 objections does not meet the requirement of specific objections and is tantamount to a complete

 failure to object.”).




                                     3
Case 1:19-cv-00250-TRM-CHS Document 13 Filed 05/26/20 Page 3 of 4 PageID #: 124
        III.    ANALYSIS

        Although Plaintiff filed an objection to Magistrate Judge Steger’s report and

 recommendation, the objections are “not sufficient to alert the court to alleged errors on the part

 of the magistrate judge.” See VanDiver, 304 F. Supp. 2d at 937. While Plaintiff’s objection

 devotes significant time to questioning and attacking Magistrate Judge Steger’s intellect, it

 completely fails to show how the allegations in his complaint state a claim for relief. After

 independently reviewing Plaintiff’s complaint and the report and recommendation, the Court

 agrees with Magistrate Judge Steger’s well-reasoned conclusions and his stated reasons for

 recommending dismissal of Plaintiff’s claims.

        IV.     CONCLUSION

        For the reasons stated herein, the Court hereby ACCEPTS and ADOPTS the Magistrate

 Judge Steger’s report and recommendation (Doc. 10) pursuant to 28 U.S.C. § 636(b)(1), and

 ORDERS that this action be DISMISSED WITHOUT PREJUDICE.

        AN APPROPRIATE JUDGMENT WILL ENTER.


                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     4
Case 1:19-cv-00250-TRM-CHS Document 13 Filed 05/26/20 Page 4 of 4 PageID #: 125
